Judgment, Supreme Court, New York County, entered on December 29, 1972, dismissing the petition of the Attorney-General, unanimously affirmed, without costs and without disbursements. Enforcement of section 349 of the General Business Law can only be effected by strict compliance with the statutory mandate, including its notice provisions. The purported violation herein sought to be enjoined is apparently a single offense unlikely to be repeated by the respondent. Furthermore, since the act involved occurred in December, 1971, and the instant proceeding for an injunction was not commenced until seven months after the offending conduct, in the absence of any indication of threatened or probable repetition, no useful purpose will be served by granting injunctive relief. Concur — Stevens, P. J., Markewich, Nunez, Lane and Tilzer, JJ.